W. Allen, J.
We are of opinion that the engine-house was not an addition to the lumber-house, but a building which the defendant had a right under the lease to remove. The lumber-house was a wooden building, and extensive alterations and additions were made to it, and it was fitted with machinery for a box factory. The building in question was erected near to it, and was not, in its construction or in its use, a part of it. It was built of brick, complete in itself, and was not connected *482with the other building. Its only use was as a house for the engine which furnished power to the factory, and which was connected with the machinery in the factory by belts and shafting. The engine and machinery were trade fixtures, which could be removed by the defendant. The fact that the engine was so connected with the machinery in the factory did not make the engine-house a part of the factory building. On the contrary, the purpose of its erection, for the protection of a fixture which could be removed as personal property of the defendant, as well as the manner of its construction, shows that it was not an addition to the lumber-house, but a building which the defendant could remove before or after he should remove the engine.

Exceptions overruled.